Title: From George Washington to Thomas Waggener, 29 July 1756
From: Washington, George
To: Waggener, Thomas

 

[Winchester, 29 July 1756]
To Captain Thomas Waggener, at the South-Branch.Sir,

I received yours—and much approve of your Halt, as the times are so perilous. The great distance I am from you, and the uncertain motions of the enemy, render it impossible for me to give you peremptory orders. I would have you, however, not proceed to building the Forts until the Harvest is well secured; in doing which you must give the inhabitants all the assistance in your power. I would then have you move on to the place mentioned in your instructions, about twenty miles above your upper fort, and finish one with all despatch; and then proceed on to the next body of Inhabitants, which I am told is about twenty miles above that, and erect a second. In the meantime I would have you procure the best intelligence you can, of the country between your fort and Dinwiddie; and if you find it then as you represent it to me, halt, after building your second fort, until you receive further orders from me.
I shall approve of the determinations of your officers in Council, so would have you consult them on all occasions (as I trust you will do the best for the Honor of the Service you are employed in) so must leave you to act as shall be judged most expedient by your Officers, in whom I put great confidence. As you have a pretty considerable force with you, I would have you disperse them in the best manner thro’ the Inhabitants; to protect them while they are getting in their Harvest; which I would have secured before you proceed to fort building.
I would have you agree with Colonel Vanmeter, or some other person, whom you judge most proper to do the duty of Commissary; who can give good Security for the well discharging his trust; and I will see that he has a reasonable allowance made. I received a petition from some of the inhabitants of the Branch, desiring that some of the Soldiers might be left there to protect them. I wrote you in my last, that Company must remain at their present post—and you may let them know I will leave all the assistance that it is possible, with them, which you must observe, is done.
The great distance and division of our Troops make it impossible

to furnish, or even have a Surgeon convenient to every party.
I would advise you to employ some old woman from whom they have often relief; and what you allow her, shall be repaid you. I am, Sir, Yours &c.

G:W.
Winchester, July 29th 1756.    

